          Case 1:19-cv-00035-RDM Document 1 Filed 01/07/19 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

HYE KUNG MOON,
310 Ichon-ro, Yongasan-gu,
Ramian Apt. #103-2702,
Seoul, South Korea, 04425.

and
                                                  Case No.:
BRAINER CONSULTANCY INC.
7011 Koll Center Pkwy, Suite 162
Pleasanton, CA 94566
                                                  COMPLAINT
Against

ANGELA KERWIN, in her official capacity
as U.S. Consul General, U.S. Embassy Seoul
c/o The Executive Office, Office of the Legal
Adviser, Suite 5.600,
600 19th Street NW.,
Washington DC 20522.

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES
111 Massachusetts Ave., NW
MS 2260
Washington, DC 20529-2260

And

GREGORY RICHARDSON, in his official
capacity as the Director of the United States
Citizenship and Immigration Services’ Texas
Service Center, 4141 N St Augustine Dr, Dallas,
TX 75227

Defendants
     Case 1:19-cv-00035-RDM Document 1 Filed 01/07/19 Page 2 of 6




                             DESCRIPTION OF ACTION

1. This is an action brought by plaintiffs, HYE KUNG MOON and her prospective

   employer, BRAINER CONSULTANCY INC., to compel a decision on her application

   for an immigrant visa which has been pending with the Consul General in Seoul,

   Republic of Korea, for over one year, as well as to bring to a conclusion the unspecified

   “review” the United States Citizenship and Immigration Services’ Texas Service Center

   has been engaged in pertaining to BRAINER CONSULTANCY INC., Petition for

   Immigrant Worker upon HYE KUNG MOON’s behalf.

                                 JURISDICTION

2. This being a civil action against the United States arising under the Immigration and

   Nationality Act, 8 U.S.C. § 1101 et. seq., the Mandamus Act, 28 U.S.C. § 1361, and the

   Administrative Procedure Act, 5 U.S.C. § 701 et seq., all laws of the United States,

   original jurisdiction over this matter is vested in this Court by 28 U.S.C. § 1331.


                         DESCRIPTION OF PARTIES


3. The plaintiff, HYE KUNG MOON, is a citizen of the Republic of Korea.

4. The plaintiff, BRAINER CONSULTANCY, INC. is a California Domestic Stock

   corporation.

5. The Defendant ANGELA KERWIN is the Consul General at the U.S. Embassy in Seoul,
   and as such has the authority to issue immigrant visas.
6. The UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES (USCIS) is
   an agency of the United States government within the Department of Homeland Security.
   It apparently claims the right to engage unspecified “review” of immigrant visa petitions
          Case 1:19-cv-00035-RDM Document 1 Filed 01/07/19 Page 3 of 6



        even after approval.
     7. GREGORY RICHARDSON is the Director of the USCIS’s Texas Service Center. She
        apparently oversees the said “review” upon the USCIS’s behalf.


                       BRIEF STATEMENT OF RELEVANT FACTS

     8. On July 11, 2017, the USCIS approved BRAINER CONSULTANCY, INC'S

        Petition for Immigrant Worker (Form I-140) to classify plaintiff HYE KUNG

        MOON as immigrant under 203(b)(3) of the Immigration and Nationality Act (INA)

        in File No. SRC1719250303N.

9.    On June 19, 2018, HYE KUNG MOON was interviewed at the U.S. Embassy in Seoul

      regarding her application for an immigrant visa.

10. Shortly thereafter HYE KUNG MOON was informed that her case had been sent to

      the USCIS’s Texas Service Center for unspecified reasons.

11. No information has ever been received since that date regarding the status of this

      matter aside from the fact that the Texas Service Center is engaged in some

      unspecified “review” pertaining to it.

                                          COUNT I

THE CONSUL GENERAL HAS BREACHED HER DUTY TO HYE KUNG MOON TO
MAKE A FINAL DECISION ON HER IMMIGRANT VISA APPLICATION WITHIN A
REASONABLE TIME.

     14. ANGELA KERWIN, Consul General of the U.S. Embassy in Seoul, is an officer of

        the United States Department of State, an agency of the United States government.

     15. The Consul General of the U.S. Embassy in Seoul owes a duty to HYE KUNG MOON

        to make a decision regarding her immigrant visa application within a reasonable period

        of time. 5 U.S.C. § 555(b) ("With due regard for the convenience and necessity of the
         Case 1:19-cv-00035-RDM Document 1 Filed 01/07/19 Page 4 of 6



       parties or their representatives and within a reasonable time, each agency shall proceed

       to conclude a matter presented to it.").

   16. The over one year in which this application has been pending with the Consul General of

       the U.S. Embassy in Seoul and/or her predecessor(s), is well beyond the time which is

       reasonably required to adjudicate it.

   17. This Court has authority under 28 U.S.C. § 1361 to compel an officer or employee of the

       United States to perform a duty owed to the Plaintiff.

   18. This Court also has authority under 5 U.S.C. § 706(1) to compel agency action

       unlawfully withheld or unreasonably delayed.

   19. The Ninth Circuit has held that consulates may be required to issue or refuse a visa:

              A consular office is required by law to act on visa applications. Under 22 C.F.R. §
              42.81, "[w]hen a visa application has been properly completed and executed
              before a consular officer in accordance with the provision of INA and the
              implementing regulations, the consular officer shall either issue or refuse the visa.
              Every refusal shall be in conformance with the provisions of 22 C.F.R. 40.6." In
              addition, the section is entitled, "Issuance or refusal mandatory."

Patel v. Reno, 134 F.3d 929, 932 (9th Cir. 1997)

                                     RELIEF REQUESTED

   20. WHEREFORE it is respectfully requested that the Court find that an adjudication of

       HYE KUNG MOON’s application for a visa to have been unreasonably delayed and

       compel Defendant, the Consul General of the U.S. Embassy in Seoul, to adjudicate HYE

       KUNG MOON’S application for an immigrant visa in no more than 30 days from the

       date of the Court's order, and to take such other action as it deems appropriate.

                                               COUNT II

THE USCIS AND THE DIRECTOR OF ITS TEXAS SERVICE CENTER HAVE
BREACHED THEIR DUTY TO PLAINTIFFS TO “REVIEW” THE IMMIGRANT VISA
PETITION APPROVED UPON MR. MOON’S BEHALF IN A REASONABLE PERIOD
          Case 1:19-cv-00035-RDM Document 1 Filed 01/07/19 Page 5 of 6



OF TIME


  14. The UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES and

     GREGORY RICHARDSON, in his official capacity as the Director of the United

     States Citizenship and Immigration Services’ Texas Service Center, both owe a duty to

     HYE KUNG MOON and BRAINER CONSULTANCY INC. to “review” BRAINER

     CONSULTANCY INC.’s Petition for Immigrant Worker upon behalf of HYE KUNG

     MOON within a reasonable period of time. 5 U.S.C. § 555(b) ("With due regard for the

     convenience and necessity of the parties or their representatives and within a reasonable

     time, each agency shall proceed to conclude a matter presented to it.").

  15. This petition has been pending The UNITED STATES CITIZENSHIP AND

     IMMIGRATION SERVICES and GREGORY RICHARDSON, in his official capacity

     as the Director of the United States Citizenship and Immigration Services’ Texas Service

     Center, well beyond the time which is reasonably required to “review” it.

  16. This Court has authority under 28 U.S.C. § 1361 to compel an officer or employee of the

     United States to perform a duty owed to the Plaintiff.

  17. This Court also has authority under 5 U.S.C. § 706(1) to compel agency action

     unlawfully withheld or unreasonably delayed.


                                  RELIEF REQUESTED

  18. WHEREFORE it is respectfully requested that the Court find that the “review” of

     BRAINER CONSULTANCY INC.’s Petition for Immigrant Worker upon behalf of

     HYE KUNG MOON to be unreasonably delayed and compel said Defendants to

     complete their “review” of this petition in no more than 30 days from the date of the
         Case 1:19-cv-00035-RDM Document 1 Filed 01/07/19 Page 6 of 6



       Court's order, and to take such other action as it deems appropriate.




 Dated this   day of January, 2019




s/ Michael E. Piston MI 002
Attorney for the Plaintiffs
225 Broadway Ste 307
New York, NY 10007
646-845-9895
Fx: 206-770-6350
